Exhibit 10.1 THIS AGREEMENT is entered into this 31st day of March, 2008, to be effective as at the 24th day of September, 2007 (the “Effective Date”) BETWEEN: LML Payment Systems Inc., a company incorporated pursuant to the laws of British Columbia and carrying on business at 1680 - 1140 West Pender Street, Vancouver, BC V6E 4G1(the “Company”) AND: PATRICK GAINES, of21018 11-200 Burrard Street, Vancouver, BC V6C 3L0 (the “Executive”) WHEREAS: A. The Executive is the President and Chief Executive Officer of the Company; B. The Company recognizes that the Executive’s talents and abilities are unique and have been integral to the success of the Company and thus wishes to secure the ongoing services of the Executive on the terms and conditions set forth herein; NOW THEREFORE, in consideration of the premises and the mutual covenants set forth below, the parties agree as follows: 1. EMPLOYMENT TERM 1.1 The employment of the Executive shall commence on the Effective Date and shall continue until terminated as hereinafter provided (the “Term”). 1.2 Despite the provisions of paragraphs 1.1 hereof, either the Executive or the Company may terminate the Executive’s employment at any time without notice for cause. Cause shall mean any serious, culpable conduct, deemed cause under the common law of the Province of British Columbia. (“Cause”) 2. SERVICES 2.1 The Executive agrees to perform the duties and responsibilities of President and Chief Executive Officer of the Company and as Chair of the Board of Directors (the “Board”). The Executive’s duties will include the day-to-day management of the Company, attendance at all Board meetings and Board committee meetings, and such other incidental duties and responsibilities as may be reasonably required by the Company and assigned to the Executive by the Board from time to time (hereinafter collectively referred to as the “Services”). 2.2 The Executive shall devote substantially all of his working time, attention and energies during normal business hours (other than absences due to illness or vacation) to the performance of his duties for the Company. Notwithstanding the above, the Executive shall be permitted, to the extent that such activities do not substantially interfere with the performance of his duties and responsibilities hereunder or violate Sections 12, 13 or 14 of this Agreement, to (a) manage his personal, financial and legal affairs, (b) serve on civic or charitable boards or committees (it being expressly understood and agreed that the Executive’s continuing to serve on any such board and/or committees on which he is serving, or with which he is otherwise associated, as of the Effective Date, shall be deemed not to interfere with the performance of his duties and responsibilities under this Agreement), (c) serve on boards of other companies; and (d) make personal appearances and lectures, and the Executive shall be entitled to receive and retain all remuneration received by him from the items listed in clauses 2.2(a) through (d) of this
